J-A15029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.N., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3090 EDA 2019

             Appeal from the Order Entered October 25, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000293-2018

 IN THE INTEREST OF: S.N., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3091 EDA 2019

             Appeal from the Order Entered October 25, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002613-2016

 IN THE INTEREST OF: R.N., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3092 EDA 2019

             Appeal from the Order Entered October 25, 2019
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000292-2018

 IN THE INTEREST OF: R.N., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-A15029-20


                                                 :
                                                 :
    APPEAL OF: A.K., MOTHER                      :
                                                 :
                                                 :
                                                 :
                                                 :   No. 3093 EDA 2019

                Appeal from the Order Entered October 25, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0002612-2016

    IN THE INTEREST OF: K.K., A                  :   IN THE SUPERIOR COURT OF
    MINOR                                        :        PENNSYLVANIA
                                                 :
                                                 :
    APPEAL OF: A.K., MOTHER                      :
                                                 :
                                                 :
                                                 :
                                                 :   No. 3094 EDA 2019

                Appeal from the Order Entered October 25, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000294-2018

    IN THE INTEREST OF: K.K., A                  :   IN THE SUPERIOR COURT OF
    MINOR                                        :        PENNSYLVANIA
                                                 :
                                                 :
    APPEAL OF: A.K., MOTHER                      :
                                                 :
                                                 :
                                                 :
                                                 :   No. 3095 EDA 2019

                Appeal from the Order Entered October 25, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0002614-2016


BEFORE:         LAZARUS, J., KING, J., and STRASSBURGER, J.*


____________________________________________
*   Retired Senior Judge assigned to the Superior Court.

                                               -2-
J-A15029-20



MEMORANDUM BY LAZARUS, J.:                            FILED AUGUST 11, 2020

        A.K. (Mother) appeals from the orders, entered in the Court of Common

Pleas of Philadelphia County, involuntarily terminating her parental rights to

her three minor children, R.N. (born 07/12), S.N. (born 01/14), and K.K. (born

10/16) (collectively, Children) and changing Children’s permanency goal from

reunification to adoption.1 Upon careful review, we affirm.

        The trial court set forth the relevant facts and procedural history of this

case, in part, as follows:

        [Children] have been in [the] care [of the Philadelphia Department
        of Human Services (DHS)] for over two years. DHS initially
        became involved with this family when Mother went to the
        emergency room for an infection while she was pregnant with
        [K.K.] and test[ed] positive for heroin.         In January 2017,
        [Children] were adjudicated dependent and committed to DHS
        because [they] were without proper care or control, subsistence,
        [or] education as required by law or other care or control
        necessary for [their] physical, mental, or emotional health, or
        morals. Based on these concerns, Latasha Parker, the Community


____________________________________________
1 By filing six separate notices of appeal with one docket number on each
notice, Mother has complied with the dictates of Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018), which held that “where a single order resolves issues
arising on more than one docket, separate notices of appeal must be filed for
each of those cases.” See Pa.R.A.P. 341(a); see also Commonwealth v.
Johnson, 2020 Pa. Super. 164 at *12 (Pa. Super. filed July 9, 2020) (en banc)
(concluding that “in so far as [Commonwealth v. Creese, 216 A.3d 1142
(Pa. Super. 2019)] stated ‘a notice of appeal may contain only one docket
number[,]’ . . . that pronouncement is overruled.”); Commonwealth v.
Larkin, 2020 Pa. Super. 163 at *3 (Pa. Super. filed July 9, 2020) (en banc)
(recognizing that Johnson “expressly overruled Creese to the extent that
Creese interpreted Walker as requiring the Superior Court to quash appeals
when an appellant, who is appealing from multiple docket numbers, files
notices of appeal with all of the docket numbers listed on each notice of
appeal.”). Therefore, we shall proceed to address the issues raised on appeal.

                                               -3-
J-A15029-20


      Umbrella Agency (CUA) case manager, testified that her agency
      established case plan objectives for Mother.

      On April 10, 2018, DHS filed petitions to involuntarily terminate
      Mother’s parental rights to Children pursuant to 23 Pa.C.S.A. §§
      2511(a)(1), (2), (5), (8), and (b) and to change the Children’s
      permanenc[y] goal[s] to adoption. [The trial c]ourt conducted a
      combined termination and goal change hearing on October 25,
      2019[, at which the following individuals were present: Mother;
      Attorney Craig Sokolow, counsel for Mother; Attorney Amy Skyles,
      counsel for DHS; Attorney Lisa Visco, Child Advocate; and
      Attorney Edelina Shuman, Children’s guardian ad litem]. At the
      hearing, Ms. Parker testified that Mother’s single case plan
      objectives were as follows: (1) address mental health and drug
      and alcohol issues; (2) complete three random drug screens; (3)
      have supervised visits [with Children] in line of sight at the
      agency; [and] (4) sign consents. Additionally, th[e c]ourt ordered
      Mother to do a CEU assessment. Regarding Mother’s compliance
      with her objectives, Ms. Parker testified that . . . although Mother
      engaged in [] drug and alcohol treatment, Mother had not
      successfully completed th[e] program.

      Mother was also offered supervised visits with [Children] but [did
      not] consistently visit[]. [Ms. Parker] testified that Mother visited
      [Children] on [October 16, 2019, six days before the termination
      hearing]. However, the last time Mother visited [Children] before
      that was on [October 20, 2018,] even though visits were still
      available to her. Mother had gone an entire year without visiting
      [Children]. [Ms. Parker] further testified that during the three
      years that this case has been active, Mother has only visited
      Children three times. With respect to [Children], Ms. Parker
      indicated that the foster parent[, C.D.,] is the [person] that meets
      all of their general and medical needs, that they share no bond
      with Mother, and that the primary caregiver bond is shared with
      [C.D.]. Ms. Parker also [testified] that it would be in the best
      interests of [Children] to terminate the rights of Mother.

      Based [in part] on the foregoing testimony, th[e c]ourt issued a
      decree involuntarily terminating Mother’s parental rights under 23
      Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b), and f[ound], in
      accordance with [section] § 2511(b), that such termination best
      serves the developmental, physical, and emotional needs and
      welfare of [Children].

Trial Court Opinion, 12/3/19, at 1-3.

                                      -4-
J-A15029-20



        Mother filed a timely notice of appeal and contemporaneous2 Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.3 She raises the

following issues for our review: (1) whether the trial court erred in finding

that “[DHS] met its burden in demonstrating that [M]other was unwilling or

unable to remedy the conditions which brought [Children] into [its] care under

23 Pa.C.S.[A.] § 2511(a), and in changing the goal to adoption where CUA did
____________________________________________
2See Pa.R.A.P. 1925(a)(2) (in children’s fast track cases, concise statement
shall be filed and served with notice of appeal).

3 On November 1, 2019, when Mother filed her Rule 1925(b) concise
statement of errors complained of on appeal, she was represented by Attorney
Craig B. Sokolow. Mother purported to raise the following issues for our
review:

        1. The trial court committed an error of law and abuse of
           discretion, in that the court did not take in account that
           [M]other had no CUA] representative for the last year before
           termination. Mother tried but could not get in touch with
           [CUA].

        2. [Mother] asks the court to reverse the determination and to
           remand the case back to the court to allow [M]other to fulfill
           her objectives in that [CUA] did not do their stated mandate to
           help reunite [Children] with [Mother].          The trial court
           committed an error of law and abuse of discretion when it did
           this action.

Notice of Appeal, 11/1/19. Attorney Sokolow, Mother’s original attorney, was
suspended from the practice of law in Pennsylvania for two years, effective
December 11, 2019. Thereafter, the trial court appointed new counsel for
Mother, who filed her appellate brief, arguing that termination of her parental
rights was unwarranted under Pa.C.S.A. §§ 2511 (a) and (b). See Brief of
Appellant, at 11-18 (“Summary of the Argument” and “Argument”). Because
the trial court interpreted the issues raised in Mother’s Rule 1925(b) statement
consistently with the issues raised in her appellate brief, and addressed those
issues, we proceed to address the merits of her claims as they are presented
in her “Argument” section.


                                               -5-
J-A15029-20



not make reasonable efforts to reunify the family;” and (2) whether the trial

court “erred in finding that [DHS] met its burden by clear and convincing

evidence that terminating [M]other’s rights would not cause irreparable harm

and finding that changing the goal to adoption and terminating [M]other’s

parental rights would be in the best interests of [Children]” pursuant to 23

Pa.C.S.A. § 2511(b). See Brief of Appellant, at 12-18.

        Our standard of review in cases involving the termination of parental

rights is well-settled:

        [It] requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. A decision may be reversed for an abuse
        of    discretion   only   upon     demonstration      of    manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
        court’s decision [] should not be reversed merely because the
        record would support a different result. We have previously
        emphasized our deference to trial courts that often have first-hand
        observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

        The termination of parental rights is governed by section 2511 of the

Adoption Act,4 which requires a two-step analysis. First, the party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct meets at least one of the grounds for termination set forth in section

2511(a). In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). This requires


____________________________________________
4
    23 Pa.C.S. §§ 2101-2938.

                                               -6-
J-A15029-20



evidence “so clear, direct, weighty[,] and convincing as to enable the trier of

fact to come to a clear conviction, without hesitance, of the truth of the precise

facts in issue.” In re C.S., 761 A.2d 1191, 1201 (Pa. Super. 2000) (en banc).

If and only if grounds for termination are established under subsection (a)

does a court then determine whether termination would be in the best interest

of the child, considering his or her developmental, physical, and emotional

needs and welfare, pursuant to subsection (b). See In re Adoption of S.P.,

47 A.3d 817, 827-30 (Pa. 2012).

      Mother first argues that the trial court erred in concluding that DHS met

its burden under section 2511(a) where: (1) CUA did not make reasonable

efforts to assist Mother throughout the case; and (2) DHS failed to

demonstrate by clear and convincing evidence that Mother made no effort

towards finalizing Children’s permanency plan by alleviating the conditions

that led to their removal from her care. Upon review, we discern no error or

abuse of discretion.

      Mother’s first claim that the trial court erred in terminating her parental

rights under section 2511(a) requires this Court to find, as a matter of fact,

that DHS/CUA did not provide Mother with reasonable efforts towards

finalizing Children’s permanency plan, and that this lack of reasonable efforts

precludes termination of her parental rights. Mother does not cite any case

law to support this proposition. In fact, our Supreme Court has held to the

contrary, stating that “[n]either subsection [2511](a) nor (b) requires a court

to consider the reasonable efforts provided to a parent prior to termination of

                                      -7-
J-A15029-20



parental rights.” In re D.C.D., 105 A.3d 662, 672 (Pa. 2014); see also 23

Pa.C.S.A. §§ 2511(a)-(b); In re T.M.W., 2020 Pa. Super. 122 (Pa. Super. filed

May 20, 2020) (distinguishing termination analysis under section 2511 of

Adoption Act, which does not require court to consider reasonable efforts, from

goal change analysis under 42 Pa.C.S.A. § 6351(f) of Juvenile Act, which

entails consideration of reasonable efforts).

        [T]he provision or absence of reasonable efforts may be relevant
        to a court’s consideration of both the grounds for termination and
        the best interests of the child. For example, as applicable to
        subsection (a)(2), a court may find an agency’s lack of assistance
        to a parent relevant to whether a parent’s incapacity “cannot or
        will not be remedied by the parent.” Indeed, . . . a child welfare
        agency cannot refuse reasonable efforts to an incarcerated parent
        and then point to the resulting erosion in the parental bond
        created by the agency as justification for termination of parental
        rights. The fact that such a scenario can be articulated,
        however, does not transform the provision of reasonable
        efforts to reunite parents and children into a requirement
        for termination. Nothing in the law goes so far, and the
        Superior Court erred in so holding.

In re D.C.D., supra at 666 (emphasis added).5          Moreover, a finding that

DHS/CUA failed to provide Mother reasonable efforts towards finalizing

____________________________________________
5  Furthermore, the Pennsylvania Dependency Benchbook—to which Mother
cites—further clarifies that, “[i]t is important to note that the issue of whether
the agency has made reasonable efforts to return a child home is distinct from
the issue of whether the child should be returned home. Safety is always the
first consideration in all court decisions, including reunification.” See Brief of
Appellant, at 13 (quoting Pennsylvania Children’s Roundtable Initiative,
Pennsylvania Dependency Benchbook, Harrisburg, PA, Office of Children and
Families in the Courts, 2010, at 82) (emphasis added). We acknowledge, too,
that this is a secondary source referencing dependency proceedings, not
binding caselaw.



                                               -8-
J-A15029-20



Children’s permanency plan is not supported by the record. Although this case

was continued numerous times, the trial court explicitly found at each of the

five permanency review hearings held from April 2017 to October 2019 that

DHS/CUA made reasonable efforts to finalize Children’s permanency plan,

while Mother, in contrast, remained noncompliant with her plan goals.6 At no

point did the trial court find that DHS failed to provide Mother reasonable

efforts towards finalizing Children’s permanency plan. For these reasons, this

portion of Mother’s argument is without merit.

        Mother further argues that the trial court erred or abused its discretion

in finding that DHS proved by clear and convincing evidence that statutory

grounds for termination exist under section 2511(a).              She claims that she

“made progress with her primary objectives of visitation and drug and alcohol

[t]herapy[,] . . .            explained that she visited with her children, . . . [and]
____________________________________________
6 At the first permanency review hearing on April 20, 2017, the trial court
found that DHS made reasonable efforts to finalize Children’s permanency
plan and that Mother was noncompliant. The trial court continued the matter
on July 20, 2017 due to the unavailability of Mother’s counsel and Children’s
guardian ad litem. On August 24, 2017, the trial court again found that DHS
made reasonable efforts and that Mother was noncompliant. The matter was
continued on November 2, 2017, at CUA’s request. On January 3, 2018, the
trial court once again found that DHS made reasonable efforts while Mother
remained noncompliant. The case was continued: on April 11, 2018, to
ensure that parents received notice of DHS’s petition to terminate their
parental rights; on August 8, 2018, at the request of DHS Assistant City
Solicitor; on September 21, 2018, for an unspecified reason; and on
December 21, 2018, due to Mother’s unavailability. On January 30, 2019, the
trial court found for the fourth time that Mother was noncompliant with the
permanency plan despite DHS’s reasonable efforts. The court granted a final
continuance on May 31, 2019, after a new caseworker was assigned to
Mother’s case. On October 25, 2019, the trial court found once more that
DHS made reasonable efforts to finalize Children’s permanency plan.

                                               -9-
J-A15029-20



testified that she participated in drug and alcohol counseling, provided random

urine screens, and went for an assessment at the CEU.” Brief of Appellant, at

14.

      Pursuant to section 2511(a)(1), the rights of a parent may be

involuntarily terminated after a petition has been filed if “[t]he parent[,] by

conduct continuing for a period of at least six months immediately preceding

the filing of the petition[,] has either evidenced a settled purpose of

relinquishing parental claim to a child or has refused or failed to perform

parental duties.” 23 Pa.C.S.A. § 2511(a)(1).

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child.
      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child.
                                     ...

      This affirmative duty . . . requires continuing interest in the child
      and a genuine effort to maintain communication and association
      with the child.
                                      ...

      Parental rights are not preserved by waiting for a more
      suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with the
      child’s physical and emotional needs.

In re Z.P., 994 A.2d 1108, 1118-19 (Pa. Super. 2010) (emphasis added).

      Here, at the time of the termination hearing on October 25, 2019,

Children had been in DHS’s custody for almost three years—since January

2017. Although Mother was offered bi-weekly, line-of-sight supervised visits

with Children throughout this time, she only attended three visits: one in


                                     - 10 -
J-A15029-20



January 2018, one year after Children were removed from her care; one in

October 2018 that lasted approximately thirty minutes; and one a year later,

on October 16, 2019, which lasted for “[a]bout an hour.” N.T. Termination

Hearing, 10/25/19, at 19, 30, 38, 54. When asked why Mother only visited

Children three times in three years, despite their living “[l]iterally down the

street” from her, she testified that, “[s]ince they’ve been with [their foster

mother,] I haven’t really—I mean[,] something[’]s always stopping me.” Id.

at 64.7

        At the hearing, DHS also presented evidence that Mother has

consistently failed to complete her primary single case plan objective of

remaining drug free.                Although Mother claimed to have completed three

substance abuse programs, she did not provide any verification to DHS, CEU,

her attorney, or the trial court. See id. at 73-76. Mother also admitted that

since this case was initiated in 2017, she has “not [been able to stay drug

free] for that long.” Id. at 76. In fact, the record reflects that, throughout

these proceedings, Mother abused multiple types of drugs:              heroin while

pregnant with K.K.; cocaine, per the January 19, 2017 CEU drug screen; and

barbiturates, per the August 13, 2019 CEU drug screen. See id. at 11-18,

27-28; CEU Progress Report, 4/20/17; CEU Progress Report, 10/25/19.

Indeed, Mother admitted to Ms. Parker on October 16, 2019—mere days

____________________________________________
7  Mother testified that she knowingly violated the trial court’s orders by
seeking Children out for unsupervised visits in the neighborhood where they
lived, but she did not state with any specificity how often this occurred. N.T.
Termination Hearing, 10/25/19, at 69-70.

                                               - 11 -
J-A15029-20



before the termination hearing—that she continued to abuse substances. Id.

at 36-37.

      Additionally, Mother testified unequivocally at the termination hearing

that she was not presently willing or able to perform parental duties for

Children:

      Q: Ma’am, you were aware that your children were in custody as
      of December 2016, correct?
                                 ...
      A: Yes.

      Q: And are you ready now to be a mother to them?

      A: I mean[,] today[,] do I think I could walk out of here with them? No.

      Q: No.

      A: I’m not saying that. I’m not asking for that. I’m just saying that I
      do want to still be in their lives.

N.T. Termination Hearing, 10/25/19, at 65-66.

      We conclude that the record supports the trial court’s finding that

termination was proper pursuant to section 2511(a)(1) where Mother, “by

conduct continuing for a period of at least six months immediately preceding

the filing of the petition[,] has [] evidenced a settled purpose of relinquishing

parental claim to [Children and] refused or failed to perform parental duties.”

23 Pa.C.S.A. § 2511(a)(1). Mother has not provided for Children’s physical,

emotional, or developmental needs for approximately three years; in fact, she

has barely seen Children at all during this time.       Mother testified at the

termination hearing that she was “aware that unless [she was] in complete



                                     - 12 -
J-A15029-20



sobriety for an extended period of time[, the court] would [not] return

[C]hildren to [her].” Id. at 78. Despite this, she failed to remain drug free.

The trial court reasoned that because Children came into DHS’ care as a result

of Mother’s substance abuse, her lack of efforts towards remaining sober

demonstrates her lack of interest in caring for Children. Trial Court Opinion,

12/3/19, at 6.

      In sum, we find that Mother’s failure over 33 months to control her

substance abuse issues, her passive interest, at best, in visiting and spending

time with Children, and her admitted unwillingness or inability to perform

parental duties amply support the trial court’s conclusion that termination was

proper under section 2511(a). In re Z.P., supra; In re C.S., supra.

      While the trial court found that DHS also met its burden of proof under

subsections (a)(2), (5), and (8), “we need only agree with its decision as to

any one subsection in order to affirm the termination of parental rights.” In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004). Accordingly, we turn to the

second part of the two-step analysis. In re Adoption of S.P., supra.

      Under section 2511(b), the party seeking termination must also prove

by clear and convincing evidence that termination is in the best interest of the

child, with “primary consideration [given] to the developmental, physical, and

emotional needs and welfare of the child.” In re Bowman, 647 A.2d 217,

218 (Pa. Super. 1994); 23 Pa.C.S.A. § 2511(b). “Intangibles such as love,

comfort, security, and stability are involved when inquiring about the needs

and welfare of the child.” In re K.S.Z., 946 A.2d 753, 760 (Pa. Super. 2008).

                                     - 13 -
J-A15029-20



The court must also consider “whether a natural parental bond exists between

child and parent, and whether termination would destroy an existing,

necessary[,] and beneficial relationship.” Id. at 760. Mother argues that the

trial court erred in finding that DHS met its burden of proving that termination

would not cause irreparable harm to Children and would be in their best

interests.

      This Court has previously stated that,
      [w]hen parents act in accordance with the natural bonds of
      parental affection, preservation of the parent-child bond is prima
      facie in the best interest of the child, and the state has no
      justification to terminate that bond. On the other hand, a court
      may properly terminate parental bonds [that] exist in form but
      not in substance when preservation of the parental bond would
      consign a child to an indefinite, unhappy, and unstable future
      devoid of the irreducible minimum parental care to which that
      child is entitled. It is important to keep in mind that the
      essential needs of the child and the responsibilities of the
      parent must be considered as well as the rights of the parent.

In re J.W., 578 A.2d 952, 959 (Pa. Super. 1990) (citations omitted)

(emphasis in original).   The Pennsylvania Supreme Court stated in In re

T.S.M., supra, that “[c]ommon sense dictates that courts considering

termination must also consider whether the children are in a pre-adoptive

home and whether they have a bond with their foster parents.” Id. at 268.

      Here, the record supports the trial court’s findings that termination

would be in the best interests of Children and would not cause any irreparable

harm. DHS removed Children from Mother’s care in January 2017, when R.N.

was four-and-a-half years old, S.N. was three years old, and K.K. was three

months old. At the time of termination, Children had spent 34 months outside

                                     - 14 -
J-A15029-20



of Mother’s care.     N.T. Termination Hearing, 10/25/19, at 12-13.          In

determining that termination would best serve the needs and welfare of

Children, the trial court “considered that Mother had not been able to meet

[Children’s] emotional, physical, and developmental needs, or provide

[Children] with a healthy, safe environment for almost two and a half years

prior to [termination].” Trial Court Opinion, 12/3/19, at 11.     As explained

above, Mother admitted that she has not been able to remain drug-free and

could not, at the time of the termination hearing, “walk out” and “be a mother”

to Children. See id. at 65-66, 78.

      Ms. Parker explained that Children look to their foster mother, C.D., with

whom they have lived throughout their entire time in placement, as their

primary caregiver; C.D. tends to Children’s daily needs (including stability,

care, safety, and comfort) as well as their medical and educational needs, and

Children call C.D. “mommy.” Id. at 24-26, 46-48.    In fact, K.K. did not

recognize Mother as her parent during her visit the week of the termination

hearing, and “didn’t start warming up until the end when it was almost time

to leave.” Id. at 43.   Ms. Parker testified that although Children have a

relationship with Mother, they do not share a parent-child bond. See id. at

25; see also In re J.W., supra. She concluded that termination would be in

Children’s best interests and would not cause them irreparable harm. N.T.

Termination Hearing, 10/25/19, at 12-13 at 25-26. Mother, herself, plainly

agreed:

      Q: [Y]our testimony with your attorney’s questioning was that as

                                     - 15 -
J-A15029-20


      you sit here today, you’re not in any position [to] take care of the
      three children?

      A: Not to take them home. No. I’m not saying to take them
      home right now.
                                ...

      Q: [] You would agree with me that at this point in time that the
      best place for your children is with [C.D.] who is caring for them,
      correct?

      A: Yes.
                                      ...

      Q: And you’d agree with me that as a mother you love your
      children, but you want the best for them, correct?

      A: Yes.

      Q: And the best for them as we sit here today is to be with
      [C.D.], correct?

      A: Yes.
Id. at 76-79. Moreover, Children’s child advocate reported that she visited

Children several times, most recently on September 28, 2019, and that

“[C]hildren want to stay [with C.D.]. They are very happy there and they’re

well adjusted.” Id. at 60.

      We note that Mother did not ask that she be reunified with Children;

instead, she asked for additional time to demonstrate her compliance with her

objectives that had been implemented in January 2017. See id. at 66, 76.

The trial court explained to Mother that:

      when a case comes into th[e] courtroom[,] you have a certain
      period of time to correct whatever brought you here. You’ve had
      twice that amount of time. And as I sit here, we are in the same
      situation that we were in when this case first came in three years

                                     - 16 -
J-A15029-20


        ago.   Your children deserve better.          They deserve some
        permanency. They deserve some stability. And pursuant to the
        testimony that I’ve heard today[,] you haven’t been able to give
        them that stability and it doesn’t look like you’re going to.
Id. at 83-84.            The trial court properly considered Children’s needs and

Mother’s lack of progress towards achieving her permanency goals in

rendering its decision. See In re Adoption of R.J.S., 901 A.2d 502, 513

(Pa. Super. 2006) (“The court cannot and will not subordinate indefinitely a

child’s need for permanence and stability to a parent’s claims of progress and

hope for the future.”).

        Based on the foregoing, we conclude the trial court did not commit an

error of law or an abuse of discretion. In re T.S.M., supra. Therefore, we

affirm the court’s orders changing the goal to adoption8 and terminating

Mother’s parental rights to Children.

        Orders affirmed.




____________________________________________
8 Although Mother references the goal change in her “Statement of Questions
Involved” and the “Summary of [her] Argument,” see Brief of Appellant at 3-
11, she includes no meaningful discussion of the goal change in the
“Argument” section of her brief. Instead, she focuses on whether termination
was proper under sections 2511(a) and (b) of the Adoption Act. See id. at
11-18.     We recognize that, in limited circumstances, the goal-change
determination may play a significant role, but here, where Mother fails to
develop the issue meaningfully in her appellate brief, and where the evidence
supporting termination is so compelling, we conclude that Mother is entitled
to no relief. In re Z.P., supra; In re Adoption of R.J.S., supra.

                                               - 17 -
J-A15029-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2020




                          - 18 -